IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                 : No. 287
                                        :
DISCIPLINARY BOARD                      : DISCIPLINARY BOARD APPOINTMENT
                                          DOCKET


                                   ORDER


PER CURIAM:



            AND NOW, this 20th day of October, 2015, Tracey McCants Lewis,

Esquire, Allegheny County, is hereby reappointed as a member of the Disciplinary

Board for a term of three years commencing November 3, 2015.